United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2140
                                   ___________

Michael L. Fogle,                       *
                                        *
              Appellant,                *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Alan Blake,                             *
                                        *      [UNPUBLISHED]
              Appellee.                 *
                                   ___________

                             Submitted: July 2, 2007
                                Filed: July 10, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Michael Fogle (Fogle), a civilly committed resident of the Missouri Sexual
Offender Treatment Center (MSOTC), appeals the district court’s1 pre-service
dismissal of his 42 U.S.C. § 1983 action. Fogle’s complaint alleged his constitutional
rights had been violated because the MSOTC denied Fogle the use of a typewriter or
computer as medically recommended relief from handwriting. The district court
dismissed the complaint pre-service pursuant to 28 U.S.C. § 1915(e)(2)(B), for being
legally frivolous or for failing to state a claim.

      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
       Upon de novo review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000)
(per curiam), we conclude that dismissal was proper, notwithstanding the liberal
standard applied to pro se complaints, see Stone v. Harry, 364 F.3d 912, 914 (8th Cir.
2004) (explaining pro se complaints are to be construed liberally but must allege
sufficient facts to support claims). Accordingly, we affirm the judgment of the district
court. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-